DETAILED ACTION
This is the first Office Action regarding application number 17/047,045, filed on 10/12/2020, which is a 371 of PCT/US2019/027336, filed on 04/12/2019, and which claims priority to provisional application number 62/656,703, filed on 04/12/2018.
This action is in response to the Applicant’s Response dated 07/20/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I, Species A2 (claims 1-20) in the reply filed on 07/20/2021 is acknowledged.

Status of Claims
Claims 1-28 are currently pending.
Claims 6-11, 14, 15, 17, 18, 20, and 26-28 are amended.
Claims 21-28 are withdrawn.
Claims 1-20 are examined below.
No claim is allowed.

Information Disclosure Statement
The examiner requests an additional Information Disclosure Statement pursuant to Rule 1.105 that includes each of the references cited near the end of the applicant’s specification.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 and 17-19 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-5 each recite “a maximum vertical distance (VD)”, however, this term is undefined by the applicant’s specification and this specific term also has no particular special meaning in the art. Although the context of the term suggests it relates to surface roughness, the examiner cannot interpret the phrase with any certainty, since there are many possible distances to which this term could refer.
Claims 17 and 18 each recite “said second electrode” but no earlier claim recites a second electrode. There is insufficient antecedent basis for this limitation in the claim. Claim 19 depends on indefinite claim 18, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TODOROV (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”) in view of GEERLIGS (US 2018/0374977 A1).
Regarding claim 1, TODOROV teaches a monolithic tandem photovoltaic cell (Fig. 3), comprising: 
a first electrode (Mo); 
a CIGS light absorption section (CIGS/CdS) on said first electrode; 
an interconnecting layer (ITO) on said CIGS light absorption section; and 
a perovskite light absorption section on said inter-connecting layer (perovskite layer), 
wherein said interconnecting layer provides an electrically conducting and optically transparent connection between said CIGS light absorption section and said perovskite light absorption section (ITO is a transparent layer, pg. 1500799).

    PNG
    media_image1.png
    282
    459
    media_image1.png
    Greyscale

TODOROV does not disclose expressly that the interconnecting layer has a polished surface on which said perovskite light absorption section is formed.
GEERLIGS teaches a tandem solar cell with an interconnecting layer (350) that is adapted as a smoothing layer to form a substantially flattened surfaces for below the upper solar cell (para. 107).

    PNG
    media_image2.png
    413
    595
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and substantially flatten, i.e., polish, the interconnecting layer as taught by GEERLIGS to simplify the creation of thin film layers above (GEERLIGS, para. 107).


Regarding claim 11, the combination of TODOROV and GEERLIGS teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, wherein said first electrode is formed on a substrate (glass substrate, TODOROV, Fig. 3).

Regarding claim 13, the combination of TODOROV and GEERLIGS teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 11, wherein said substrate is a soda-lime glass substrate (glass substrate, TODOROV, Fig. 3).

Regarding claim 14, the combination of TODOROV and GEERLIGS teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, wherein said first electrode is Mo (TODOROV teaches a molybdenum electrode).

Regarding claim 15, the combination of TODOROV and GEERLIGS teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, wherein said CIGS light absorption section comprises a CIGS absorber layer and a CdS layer deposited on said CIGS absorber layer (CIGS/CdS combination, TODOROV, Fig. 3).

Regarding claim 20, the combination of TODOROV and GEERLIGS teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, wherein said interconnecting layer is substantially optically transparent to light within an absorption band of said CIGS light absorption section (since the CIGS layer generates current, this means that the interconnecting layer must inherently and obviously be at substantially optically transparent to light within the CIGS absorption band or else the device would be inoperable).


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over TODOROV (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”) in view of GEERLIGS (US 2018/0374977 A1) as applied to claim 1 above, and further in view of SUZUKI (US 2005/0003231 A1).
Regarding claims 2-5, the combination of TODOROV and GEERLIGS teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, but does not disclose expressly that said polished surface of said interconnecting layer has a maximum vertical distance (VD) less than 250 nm (claim 2), less than 100 nm (claim 3), in the range of 100 nm to 5 nm (claim 4), or in the range of 40 nm to 10 nm (claim 5).
SUZUKI teaches that a maximum surface roughness preferably in the range of 5-30 nanometers for a surface contacting a hole transport layer (para. 80).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and flatten the interconnecting layer surface to a range of 5-30nm as taught by SUZUKI in order to prevent defects by leak currents, the generation of dark spots, and the deterioration of the device. The examiner concludes also that the structures of electroluminescent and solar cells are substantially the same, and simply operate in reverse of one another. The substantial similarity of device structure would cause skilled artisans to consider the challenges of the devices to a similar degree, especially any layer surface that contacts a hole transport layer.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over TODOROV (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”) in view of GEERLIGS (US 2018/0374977 A1) as applied to claim 1 above, and further in view of GUCHHAIT (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”).
Regarding claims 6 and 7, the combination of TODOROV and GEERLIGS teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, but does not disclose expressly that said interconnecting layer is an ITO layer between 200 nm and 400 nm thick (claim 6), or that said interconnecting layer is an ITO layer about 300 nm thick (claim 7).
GUCHHAIT teaches a tandem perovskite-CIGS solar cell with an ITO interlayer having a thickness of about 250 nanometers (the examiner interprets only the first ITO layer connected to the top solar cell as the interconnecting layer, and not both ITO layers in combination).

    PNG
    media_image3.png
    525
    481
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and make the ITO interconnecting layer about 250 nanometers as taught by GUCHHAIT since this is plainly a suitable and sufficient thickness to deposit all subsequent material layers thereon, and is obviously the use of this thickness is simply a use and application of a known technique to improve the perovskite cell to ensure high optical transparency and charge conduction. MPEP 2143(C-D). Further, the prior art thickness of 250 nanometers is within the range of claim 6 and substantially close to “about 300 nm” recited in claim 7. MPEP 2144.05(I).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over TODOROV (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”) in view of GEERLIGS (US 2018/0374977 A1) as applied to claim 1 above, and further in view of WANG (“Doped hole transport layer for efficiency enhancement in planar heterojunction organolead trihalide perovskite solar cells”) and KE (US 2020/0185630 A1, effective filing date June 30, 2017).
Regarding claims 8-10, the combination of TODOROV and GEERLIGS teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, but does not disclose expressly that said perovskite light absorption section comprises a hole transport layer formed on said interconnecting layer, wherein said hole transport layer comprises PTAA doped with at least one of F4-TCNQ and TPFB or the dopant ranges thereof (claim 8), or the specific dopant ranges (claims 9 and 10).
WANG teaches a hole transport layer of PTAA doped with 1 wt% of F4-TCNQ that was found to reduce the series resistance and improve the device power conversion efficiency (pg. 276, left col., top para.).
KE teaches a hole transport layer of PTAA doped with about 10 wt% TPFB (para. 67).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and add a PTAA hole transport layer doped with F4-TCNQ at 1wt% as taught by WANG to reduce the series resistance and improve the device power conversion efficiency.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and add 10 wt% TPFB to PTAA as taught by KE because this is well known to be a suitable material selection for hole transport layers in organic-inorganic hybrid perovskite solar cells and is seen substantially throughout the literature of hybrid perovskites. Further, the selection of a known material based on its recognized and explicit suitability for its intended use, in the instant case a hole transport layer, supports a prima facie obviousness determination. MPEP 2144.07.


Claim 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TODOROV (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”) in view of GEERLIGS (US 2018/0374977 A1) as applied to claim 1 above, and further in view of SCHMIDT (“Upscaling of Perovskite Solar Cells: Fully Ambient Roll Processing of Flexible Perovskite Solar Cells with Printed Back Electrodes”).
Regarding claim 12, the combination of TODOROV and GEERLIGS teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 11, but does not disclose expressly that said substrate is a flexible substrate.
SCHMIDT teaches a perovskite solar cell that replaces a glass substrate with a flexible substrate.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and replace the glass substrate with a flexible substrate as taught by SCHMIDT in order to allow for high speed production using roll-to-roll (R2R) processing (SCHMIDT, pg. 1, right col. para. 1).

Regarding claim 17, the combination of TODOROV and GEERLIGS teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, but does not disclose expressly that said perovskite light absorption section comprises a PCBM layer formed on a perovskite absorber layer, a layer of ZnO nanoparticles formed on said PCBM layer, and an ITO layer formed on said layer of ZnO nanoparticles, said ITO layer being said second electrode.
SCHMIDT teaches a perovskite solar cell having a PCBM layer formed on a perovskite absorber layer, a layer of ZnO nanoparticles formed on said PCBM layer, and an ITO layer formed on said layer of ZnO nanoparticles, said ITO layer being said second electrode (Fig. 1b).

    PNG
    media_image4.png
    242
    527
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and incorporate a PCBM/ZnO NPs/ITO layer structure atop the perovskite layer as taught by SCHMIDT to allow for a two-step fabrication process having much shorter annealing time as this is important in terms of upscaling potential and has a huge impact on the energy consumption of the fabrication procedure (SCHMIDT, pg. 2, section 2.1, first para.).


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over TODOROV (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”) in view of GEERLIGS (US 2018/0374977 A1) as applied to claim 1 above, and further in view of HWANG (US 2012/0298182 A1).
Regarding claims 18 and 19, the combination of TODOROV and GEERLIGS teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, but does not disclose expressly an anti-reflection coating formed on said second electrode (claim 18), or that said anti-reflection coating is a MgF2 anti-reflection coating (claim 19).
HWANG teaches a reflection prevention layer formed on top of all the layers made of magnesium fluoride (para. 62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and add a magnesium fluoride anti-reflection layer as taught by HWANG to reduce the reflection loss of sunlight (HWANG, para. 62).


Claims 1, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SFERLAZZO (US 2011/0262628 A1) in view of BAILIE (“Semi-transparent perovskite solar cells for tandems with silicon and CIGS”) and GEERLIGS (US 2018/0374977 A1).
Regarding claim 1, SFERLAZZO teaches a photovoltaic cell (Fig. 3), comprising: 
a first electrode (Mo); 
a CIGS light absorption section (CIGS/CdS) on said first electrode.

    PNG
    media_image5.png
    763
    598
    media_image5.png
    Greyscale

SFERLAZZO does not disclose expressly a perovskite cell connected monolithically in tandem with a polished interconnecting layer positioned between the CIGS cell and the perovskite cell.
BAILIE teaches a monolithic CIGS-perovskite tandem cell having a CIGS subcell connected via an electrically conducting and optically transparent interconnecting layer (Fig. 1b).
GEERLIGS teaches a tandem solar cell with an interconnecting layer (350) that is adapted as a smoothing layer to form a substantially flattened surfaces for below the upper solar cell (para. 107).

    PNG
    media_image2.png
    413
    595
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SFERLAZZO and add a top perovskite cell to produce a monolithic tandem solar cell as taught by BAILIE in order to substantially increase the power conversion by combining two sub-cells that each capture separate portions of incident light wavelengths.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SFERLAZZO and substantially flatten, i.e., polish, the interconnecting layer as taught by GEERLIGS to simplify the creation of thin film layers above (GEERLIGS, para. 107).

Regarding claim 15, the combination of SFERLAZZO, BAILIE, and GEERLIGS teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, wherein said CIGS light absorption section comprises a CIGS absorber layer and a CdS layer deposited on said CIGS absorber layer (CIGS/CdS combination, SFERLAZZO, Fig. 6).

Regarding claim 16, the combination of SFERLAZZO, BAILIE, and GEERLIGS teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 15, wherein said CIGS light absorption section comprises an i-ZnO layer formed on said CdS layer and a BZO layer formed on said i-ZnO layer (intrinsic ZnO window layer and BZO transparent layer, SFERLAZZO, para. 58).


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721